Citation Nr: 1752692	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for a bilateral ankle condition.

3.  Entitlement to service connection for a bilateral hip condition.

4.  Entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1979 to November 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

On her July 2010 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  Hearings were scheduled in October 2015 and May 2016.  However, the Veteran failed to show for these hearings and failed to explain her absences.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2017).

Although the RO certified four claims to the Board (as reflected above), the appellate docket shows a total of eight claims, including separate claims for service connection for left and right conditions of the feet, ankles, hips, and legs as well as a claim for nonservice-connected pension.  For ease and consistency, the Board has recharacterized the claims to match the RO's original certification.

In June 2016, the Board remanded the claims for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT
 
1.  The evidence is not sufficient to show that the Veteran's bilateral foot condition had its onset in service, manifested to a compensable degree within one year of separation from service, or is otherwise related to service.



2.  The evidence is not sufficient to show that the Veteran's bilateral ankle condition had its onset in service, manifested to a compensable degree within one year of separation from service, or is otherwise related to service.

3.  The evidence is not sufficient to show that the Veteran had a bilateral hip disability during the appeal period. 

4.  The evidence is not sufficient to show that the Veteran had a bilateral leg disability during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral feet disability have not been met. 38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2017).

2.  The criteria for entitlement to service connection for a bilateral ankle disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2017).  

4.  The criteria for entitlement to service connection for bilateral leg disability have not been met.  38 U.S.C. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2017).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Foot and Ankle Disabilities 

The Veteran asserts that her bilateral foot and ankle disabilities are related to service or had their onset in service.  As private treatment records show degenerative changes for feet and ankles, the issue that remains disputed is whether the disabilities had their onset in service, manifested to a compensable degree within one year of service or are otherwise related to service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2017).   

The Veteran reports that her foot pain started in service.  Service treatment records show the Veteran sought treatment for arch pain in the feet in 1979.  The Veteran was assessed with moderate pes planus and ordered arch support for her shoes.  The Veteran was also treated in October 1979 for corns on both 5th toes.  A September 1985 separation examination showed normal feet.  In addition, the Veteran denied foot trouble.  

Private treatment records show ongoing treatment for a work related fracture of the left heel in September 2003.  The records indicate the Veteran was performing her usual work in the Post Office and stepped back onto a box causing injury to her left heel with a fracture.  Notably, there is no indication of a current diagnosis of pes planus in the available medical records.   

With respect to the Veteran's ankle claim, a March 1985 service treatment note shows complaints of right ankle swelling.  At separation a clinical evaluation showed normal lower extremities.  Private treatment records note increased activity in the right ankle and right 1st metatarsophalangeal joint which may be related to degenerative changes.  See February 2004 Private Treatment Note.   

The Veteran has not submitted any evidence showing that her claimed disabilities were related to service.  Notably, the Board requested a VA examination to determine if the Veteran's current foot and ankle symptoms were related to service.  However, she failed to appeal for the examination on two separate occasions.  See 38 C.F.R. § 3.655 (2017).

There is also no evidence to indicate that the Veteran's degenerative changes of the feet and ankles manifested to a compensable degree within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the Board has considered the Veteran's lay statements.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to her current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of her foot and ankle disabilities.   See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

As there is no competent evidence to support a connection between the Veteran's current disabilities and service, service connection is not warranted.  

Bilateral Hip and Leg Disabilities 

The Veteran claims entitlement to service connection for bilateral leg and hip disabilities.  However, there is no evidence that the Veteran has a current bilateral leg or hip disability.  The Veteran reported that she recently started having pain in her legs in a February 2009 Application for Compensation and/or Pension.   

Notably, the RO requested signed authorizations from the Veteran to obtain additional private treatment records but the Veteran did not return them.  See September 2016 Correspondence.    

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court of Appeals for Veterans Claims (Court) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

Service connection for bilateral hip and leg disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
bar

ORDER

Entitlement to service connection for a bilateral foot condition is denied. 

Entitlement to service connection for a bilateral ankle condition is denied. 

Entitlement to service connection for a bilateral hip condition is denied. 

Entitlement to service connection for a bilateral leg condition is denied. 


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


